UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6168



ORIAN LORENZO JORDAN, JR.,

                                           Petitioner - Appellant,

          versus

NORTH CAROLINA DEPARTMENT OF CORRECTION,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-97-15-HC-BO)


Submitted:   May 1, 1997                     Decided:   May 8, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Orian Lorenzo Jordan, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. Jordan v. North Carolina Dep't Corr., No.
CA-97-15-HC-BO (E.D.N.C. Jan. 15, 1997). We further deny Appel-

lant's motion for release based on an alleged sentencing error by

the state trial court. See Felton v. Barnett, 912 F.2d 92, 96 (4th
Cir. 1990). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                2